IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT MILLER, §
§ No. 5 8 1 , 201 6
Defendant BeloW, §
Appellant, § Court BeloW-Superior Court of the
§ State of DelaWare
v. §
§ Cr. ID No. 1412002671
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: December 23, 2016
Decided: February 9, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
O R D E R

This 9th day of February 2017, it appears to the Court that:

(l) On December 9, 2016, the Court received a notice of appeal from the
appellant, Robert Miller, appealing the Superior Court’s order dated and docketed
on October 18, 2016, denying his motion for postconviction relief. Miller is
incarcerated in the Howard R. Young Correctional Institution (“HRYCI”).

(2) Under Supreme Court Rule 6(a)(iv), a notice of appeal from the denial

of postconviction relief must be filed Within thirty days.l The thirty day appeal

 

l Del. Supr. Ct. R. 6(a)(iv) (providing that a notice of appeal from an order in a postconviction
proceeding must be filed Within thirty days after entry upon the docket of the order from which
the appeal is taken).

period is a jurisdictional requirement2 Miller’s notice of appeal from the October
18, 2016 order should have been filed on or before November 17, 2016.

(3) On December 9, 2016, the Clerk issued a notice directing Miller to
show cause why the appeal should not be dismissed as untimely filed. In response
to the notice to show cause, Miller states that he is housed in “the old side” of HRYCI
and therefore does not have access to the prison law library. Miller states that he
made a written inquiry asking the law library how much time he had to file the appeal
but did not receive a response, and that those residing in the old side of HRYCI do
not receive mail in a timely fashion.

(4) In Delaware, a notice of appeal must be received by the Office of the
Clerk of this Court within the applicable time period to be effective.3 An appellant’s
status as a pro se prisoner does not excuse a failure to comply strictly with the
Court’s jurisdictional requirements4 An untimely appeal cannot be considered
unless the appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel.5

 

2 Carr v. Smre, 554 A.2d 778, 779 (Dei. 1989).

3 Id. Del. Supr. Ct. R. 10(a); sz'th v. State, 47 A.3d 481, 483 (Del. 2012).

4 Carr, 554 A.2d at 779. See also Jones v. State, 2014 WL 1512805, at *1 (Del. Apr. 15, 2014)
(dismissing untimely appeal where inmate claimed his appeal was late because he needed
assistance of law library and could not obtain a library appointment until after appeal deadline
expired); Alford v. State, 2013 WL 3484679, at *1 (Del. July 8, 2013) (dismissing untimely appeal
where inmate claimed his appeal was late because he was weak from heart surgery and Was unable
to receive appointment with law library).

5 Bey v. State, 402 A.2d 362, 363 (Del. 1979).

(5) Miller does not claim, and the record does not reflect, that his failure to
file a timely notice of appeal is attributable to court-related personnel. This case
does not fall within the exception to the general rule that mandates the timely filing
of a notice of appeal. The appeal must be dismissed

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),
that the appeal is DISMISSED.

BY THE COURT:

W\W,Lgi…

Justice 0